PER CURIAM.
This action by taxpayers against Alabama Department of Revenue employees for damages on account of allegedly tor-tious acts in determining and assessing Plaintiffs’ State income tax liability was dismissed for the failure of Plaintiffs to respond to certain questions propounded to them on deposition. See Burdette v. State, 487 So.2d 944 (Ala.Civ.App.1986), for opinion adjudicating the merits of the State’s claim for delinquent taxes.
Because the answers given by Plaintiffs were totally unresponsive to validly propounded questions, and because Plaintiffs were given repeated opportunities to respond to those questions, we affirm the final judgment dismissing the cause on the authority of Rule 37(b)(2), A.R.Civ.P. Deaton, Inc. v. Burroughs, 456 So.2d 771 (Ala.1984).
AFFIRMED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.